          Case 2:20-cv-00171-wks Document 20 Filed 11/10/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT


ASSOCIATES IN PERIODONTICS, PLC,

        Plaintiff,

               v.                                           Case No. 2:20-cv-171


 THE CINCINNATI INSURANCE COMPANY,

        Defendant.



 ORDER GRANTING STIPULATED MOTION TO SET BRIEFING SCHEDULE FOR
                 DEFENDANT’S MOTION TO DISMISS

       Having found good cause to grant the Parties’ Stipulated Motion to Set Briefing Schedule
for Defendant’s Motion to Dismiss (“Joint Motion”)
       IT IS HEREBY ORDERED that the Joint Motion is GRANTED, the deadline for
Defendant to file its Motion to Dismiss shall be November 12, 2020, Plaintiff’s response to the
Motion to dismiss shall be December 14, 2020, and the deadline for Defendant to reply to
Plaintiff’s response shall be January 07, 2021.
       SO ORDERED in Burlington, Vermont, this 10th day of November, 2020.



                                                     /s/ William K. Sessions III
                                                     WILLIAM K. SESSIONS III
                                                     UNITED STATES DISTRICT JUDGE
